Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Response to Arguments
Applicant’s arguments, see pages 9-10, filed July 28, 2021, with respect to claims 1-22 have been fully considered and are persuasive.  The rejection of claims 1-5, 8-13, 17-18 has been withdrawn. 
Response to Amendment
The amendment submitted July 28, 2021 has been accepted and entered.  Claims 1-2, 13 are amended.  Claims 7, 15 are cancelled.  No new claims are added.  Thus, claims 1-6, 8-14, 16-22 are examined.
Allowable Subject Matter
Claims 19-22 were indicated as allowable in the previous Office Action dated April 13, 2021.
Independent claims 1 and 13 are allowable, amended to include allowable subject matter of claims 7 and 15 as indicated in the previous Office Action dated April 13, 2021.
	Claims 2-6, 8-12, 14, 16-18 are allowable based on their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/